628 F.2d 931
UNITED STATES of America, Plaintiff-Appellant,v.Barry Dean MICHAEL, a/k/a Mike Thompson, a/k/a Mike Johnson,Defendant-Appellee.
No. 79-2679.
United States Court of Appeals,Fifth Circuit.
Oct. 7, 1980.

Appeal from the United States District Court for the Northern District of Georgia, Newell Edenfield, Judge.


1
William S. Sutton, Asst. U. S. Atty., Atlanta, Ga., Ann T. Wallace, Atty., Appellate Sec., Criminal Div., Washington, D.C., for plaintiff-appellant.


2
Albert M. Horn, Atlanta, Ga., for defendant-appellee.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
(Opinion July 28, 1980, 5 Cir., 622 F.2d 744).


5
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.

BY THE COURT:

6
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.